 

EXHIBIT 10.29

FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

This First Amendment to Amended and Restated Business Financing Agreement (this
“Amendment”) is entered into as of March 22, 2019, by and between WESTERN
ALLIANCE BANK, an Arizona corporation (“Bank”) and VAPOTHERM, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Business
Financing Agreement dated as of April 6, 2018, as amended from time to time (the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.Subsection (l) of the defined term “Permitted Indebtedness” in Section 17.1 of
the Agreement hereby is amended and restated as follows:

“(l)  Indebtedness arising in connection with the Borrower’s credit card program
and other related cash management services incurred in the ordinary course of
business and in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000.00) outstanding at any time;”

2.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower  of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

3.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

4.Borrower represents and warrants that (a) the representations and warranties
set forth in each Loan Document (as defined in the Agreement) shall, in each
case, be true and correct in all material respects with the same effect as if
then made (or in the case of any representation and warranty subject to a
materiality qualifier, true and correct in all respects), unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; provided that with respect to the representations and warranties set forth
in Section 5.1 of the Agreement, the Perfection Certificate is accurate and
complete as of January 31, 2019, and that (b) no Event of Default has occurred
and is continuing.

 

--------------------------------------------------------------------------------

 

5.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)

this Amendment, duly executed by Borrower;

 

(b)

all reasonable and documented Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts; and

 

(c)

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

6.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VAPOTHERM, INC.

 

 

 

By:

 

/s/John Landry

Name:

 

John Landry

Title:

 

Chief Financial Officer

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to First Amendment to Amended and Restated Business Financing
Agreement]

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VAPOTHERM, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

By:

 

/s/Michael Quinn

Name:

 

Michael Quinn

Title:

 

VP

 

[Signature Page to First Amendment to Amended and Restated Business Financing
Agreement]

2